Citation Nr: 1507147	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  05-10 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the U.S. Army from August 1984 to December 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which:  (1) continued a 20 percent rating for temporomandibular joint (TMJ) dysfunction; (2) continued a 10 percent rating for residuals of traumatic arthritis of the left ankle; (3) continued a noncompensable rating for residuals of traumatic arthritis of the right ankle; and (4) continued a noncompensable rating for residuals of loss of teeth (2-4, 14, and 25 through 31).  In an October 2006 Rating Decision, the Louisville, Kentucky, RO granted increased ratings of 20 percent each for traumatic arthritis of the left and right ankles.  

In a March 2010 remand of the aforementioned claims, the Board determined that the evidence of record raised a claim of entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a subsequent January 2011 remand, the Board remanded the Veteran's claim for a TDIU pending adjudication of a claim for service connection for bilateral knee disabilities.  Later, in June 2011, the Board again remanded the Veteran's claim for a TDIU in order that a notification letter dated February 2011 (requesting that the Veteran supply information regarding his participation in a vocational rehabilitation program) be mailed to the Veteran's current address of record in VACOLS (Veterans Appeals Control and Locater System).  

Most recently, in January 2014, the Chicago, Illinois, RO determined that new and material evidence had not been submitted to reopen the Veteran's claims for entitlement to service connection for right and left knee disabilities.  Because the Veteran has not initiated an appeal of that determination, that decision is final.  Additionally, a VA Form 21-0820 (Report of General Information) dated in May 2014 shows that the Veteran indicated that he had received the re-sent February 2011 letter and asked that VA proceed with his appeal.  

As such, the Board finds the requested development has been completed and the Board may proceed with adjudication without prejudice to the Veteran.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Board has reviewed the Veteran's paper claims file as well as the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  


FINDINGS OF FACT

1.  Service connection is currently in effect for:  TMJ, evaluated as 20 percent disabling; residuals of traumatic arthritis of the left ankle, evaluated as 20 percent disabling; residuals of traumatic arthritis of the right ankle, evaluated as 20 percent disabling; and residuals of loss of teeth (2-4, 14, and 25 through 31), evaluated as noncompensably disabling; the Veteran's combined disability evaluation is 50 percent.  

2.  The Veteran's service-connected disabilities alone do not preclude substantially-gainful employment consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.18, 4.19 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially-complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The claim for a TDIU is, in essence, a claim for an increased rating.  See Rice, 22 Vet. App. at 454-55; Norris v. West, 12 Vet. App. 413, 420 (1999).  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  Rice, 22 Vet. App. at 453.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277-78 (Fed. Cir. 2009).

The Veteran was provided the requisite notice from VA's Appeals Management Center (AMC) in a letter mailed in May 2010, following the initial remand of the Veteran's TDIU claim by the Board in March 2010 (when the Board determined that the evidence of record raised a claim for entitlement to a TDIU).  A subsequent letter from the AMC was mailed in February 2011, and an SSOC was mailed in March 2011.  At all times, the Veteran was notified what information and evidence is needed to substantiate a claim for a TDIU, as well as of VA and the Veteran's respective duties for obtaining evidence.  Hence, no further notice is necessary.  

VA's duty to assist has also been met.  The claims file contains all available evidence pertinent to the claim.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the claim and the record contains sufficient evidence to make a decision on the claim.  The service treatment records (STRs) are included in the claims file, and available post-service treatment records identified as relevant to the Veteran's claim have been obtained or otherwise submitted.  Nor has the Veteran indicated that there are any outstanding treatment records relevant to his claim for a TDIU.  

The Board recognizes that while a VA examination addressing how the Veteran's service-connected bilateral ankle disability related to his employability was provided in June 2013, there are not of record current VA examinations which address how the Veteran's service-connected TMJ and loss of teeth relate to his employability.  Additional examinations regarding the TMJ and dental conditions were also scheduled in June 2013 by the RO, but were canceled because the Veteran failed to report.  Nor did he provide good cause for his failure to report.  The Board finds that the evidence of record is sufficient to address the TDIU claim and will proceed to review and decide the TDIU claim based on the evidence that is of record.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran is reminded that the duty to assist in the development and the adjudication of his claims is not a one-way street.  Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he or she cannot passively wait for it in those circumstances where his or her own actions are essential in obtaining the putative evidence); see also Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Moreover, as will be discussed below, because the weight of the evidence does not show that the Veteran is unemployable due solely to his service-connected disabilities, a single medical opinion addressing their combined impact is not warranted.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities"); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case); but see Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding that, in a multiple-disability TDIU determination, "the need for a combined-effects medical examination report or opinion . . . is to be determined on a case-by-case basis, and depends on the evidence of record" at the time the decision).  Because the weight of the evidence of record does not indicate the Veteran is unemployable due solely to his service-connected disabilities, further examination is not warranted.  

As a result, no additional notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

B. TDIU-Legal Criteria

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).  For the above purposes of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  Even when the percentage requirements are not met, entitlement to a total rating may nonetheless be granted, based on referral for extraschedular consideration, in exceptional cases, when the veteran is unable to secure and follow a substantially-gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) (2014). 

Substantially-gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  

The veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  A Veteran's advancing age and non-service-connected disabilities may not be considered in the determination of whether a Veteran is entitled to a TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a), (b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other Veterans with the same disability rating.  Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and keep employment.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Thus, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose, 4 Vet. App. at 363. 

C. TDIU-Analysis

Initially, the Board notes that the Veteran has numerous non-service-connected disabilities, consisting of:  (1) right and left knee disabilities; (2) tine pedis; (3) migraine headaches; (4) substance abuse disorder; and (5) mental condition to include substance-abuse disorder, claimed as post-traumatic stress disorder (PTSD) and depression.  See January 2014 Rating Decision.  

Preliminarily, the Veteran indicated upon his February 1993 VA substance abuse treatment program (SATP) intake form that he has a twelfth-grade education.  Besides working as a prison guard, the Veteran has reported past work as a delivery person for a pharmacy and a correctional officer.  Additional pertinent evidence of record includes a statement from the Veteran received in May 1998 that "between my ankles condition and my present service-connected condition with my jaw, I am having trouble holding onto a job now."  The Veteran attended a VA examination of the joints in September 1998.  The examiner stated that the Veteran worked as a correctional officer which required him to be on his feet a lot as well as climbing up and down stairs into a tower, but that the Veteran had to quit because he was no longer able to do that type of work.  The Veteran also quit a job as a part-time job at a drug store because he could not be on his feet.  Functionally, the Veteran reported that he had difficulty walking up and down stairs as well as stepping off curbs or other uneven ground.  The examiner diagnosed status-post fractures of the left ankle with history of recurrent sprains, and found gait impairment and loss of range of motion of the left ankle.  Mild degenerative arthritis of both ankles was confirmed upon X-ray.  The examiner did not comment as to the effects of the Veteran's ankle disabilities upon employment.  

During VA dental evaluation in December 2003, the Veteran reported bilateral face swelling, constant jaw pain, the inability to eat properly, and locking of the jaw, causing migraine headaches.  With respect to functional loss, the examiner found that the loss of teeth numbers 2-4, 14, and 25-31 reduced chewing ability, but that the teeth could be replaced with a prosthesis.  The December 2003 report of a VA joints examination indicates that at that time, the Veteran reported that he was a delivery person for a pharmacy, and had not missed work due to his ankle disabilities because he used "helpers" when he had a great deal of ankle pain who would do all the walking for him while he drove the delivery van.  Physical examination revealed full motion of both ankles and strength rated 5/5 bilaterally, with mild tenderness to palpation of the left lateral malleolus.  The diagnosis was progressive traumatic arthritis of the ankles, the left greater than the right.  

A lay statement from J.S., dated May 2004, indicated that there were times at work when the Veteran's mouth was painful and his jaw was swollen, and that his ankle caused pain and was weak, but that "he still works incapac[i]tated."  A June 2005 addendum to a VA nursing note indicated that the Veteran could not work because he was drowsy due to medications.  However, the medications were prescribed for hypertension, for which service connection has not been established.  

In his VA Form 9 substantive appeal received in April 2005, the Veteran reported that, with respect to his TMJ syndrome, "at the new job I can't work with this."  A May 2006 VA physical therapy consultation noted that the Veteran "was currently unemployed with worsened bil[ateral] ankle pain and has new onset [right] knee pain as well."  However, a lay statement from C.E.B. received in October 2008 reported that the Veteran was an employee of Bode Drug, Inc., for the past six years, and that his ability to work was "from time to time compromised by swelling and discomfort of his face originating in his jaw."  

The Veteran attended a VA joints examination in April 2008.  Regarding his ankles, the examiner noted a functional limitation of walking more than one-quarter mile, but less than one mile.  Lateral ankle instability was noted, and X-ray revealed mild arthritic narrowing and spurring bilaterally, the left greater than the right.  The examiner diagnosed bilateral ankle osteoarthritis, likely from chronic instability.  He found significant occupational effects generally, as well as problems with lifting and carrying resulting in the assignment of different duties and increased absenteeism.  

During VA PTSD evaluation in October 2008, the Veteran reported that he was employed.

The Veteran attended a VA dental examination in January 2009.  Objectively, he exhibited limited motion and discomfort due to palpation bilaterally of the masseter, temporalis, and lateral pteryohyoid muscles.  Functional impairment was described as headaches and difficulty chewing foods.  The diagnosis was TMJ.  

At the time of his VA orthopedic examination in February 2009, the Veteran reported that until about six months previously he was employed by a pharmacy as a delivery person for the past twelve years, but that he ceased doing that job because of increasing pain in his ankles when walking stairs and entering and exiting his truck.  He was diagnosed with anterior impingement of the left ankle secondary to prior ankle injury in service, and prior ankle sprains in military.  However, the examiner did not opine as to the effects of the Veteran's service-connected ankle disabilities upon employment.  

During VA joints examination in September 2009, the examining physician found that the examination revealed some tenderness and limitation of motion of the right ankle, but that the Veteran continued to ambulate comfortably and take care of his home and day-to-day needs.  X-ray examination showed an old trauma to the left fibula and bilateral ankle osteoarthritis.  The examiner concluded that, while there were mild limitations in function, compared to previous examinations there was no evidence of increased functional disability.  

Most recently, the Veteran did not report for VA dental and TMJ examinations scheduled for June 2013.  He did attend a June 2013 VA ankle examination.  The Veteran reported continued use of ankle braces as well as chronic ankle pain, the left greater than the right, aggravated by prolonged weightbearing (thirty to forty-five minutes).  He reported stiffness and difficulty with stairs.  He indicated that if he took Aleve, he could perform any activity that day.  The examiner noted degenerative arthritis of both ankles.  With respect to the Veteran's ability to work, the examiner found mild impairment with prolonged periods of weightbearing, and that the Veteran was independent in his activities of daily living (to include the ability to drive).  She also determined that the Veteran had a non-limping gait, and the ability to walk, sit and stand for more than thirty minutes, and was hesitant with stairs.  The Veteran reported prior experience as a prison guard and stated he was accommodated in a control room job which was mostly sedentary.  He denied any work restrictions.

In the present case, service connection has been established for the following disabilities:  (1) TMJ, evaluated as 20 percent disabling; (2) residuals of traumatic arthritis of the left ankle, evaluated as 20 percent disabling; (3) residuals of traumatic arthritis of the right ankle, evaluated as 20 percent disabling; and (4) residuals of loss of teeth (2-4, 14, and 25 through 31), evaluated as noncompensably disabling.  The combined disability evaluation is 50 percent.  

Thus, the Veteran has two or more service-connected disabilities.  However, he has no service-connected disability rated at 40 percent or higher, and the combined rating for the service-connected disabilities is less than 70 percent.  The combined 50 percent rating is not due to a single disability or a combination of disabilities from a common source.  Therefore, the threshold percentage requirements for the schedular award of a TDIU under the provisions of 38 C.F.R. § 4.16(a) are not met.  

Although the Veteran has not met the threshold percentage requirements for a TDIU under the criteria at 38 C.F.R. § 4.16(a), he may otherwise be entitled to a TDIU on an extraschedular basis if the evidence shows that he is unable to secure or follow a substantially-gainful occupation as a result of the service-connected disabilities.  38 C.F.R. § 4.16(b).  After careful review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against the award of a TDIU on said basis, as explained below.  The Board finds that referral for an extraschedular consideration of a TDIU is not warranted in this case, because the weight of evidence of record does not show that the Veteran is unemployable solely due to his service-connected disabilities.  Indeed, at his June 2013 VA ankle examination, he reported prior experience as a prison guard and stated he was accommodated in a control room which was mostly sedentary.  Moreover, he denied any work restrictions and stated that if he took Aleve he could perform any activity that day.  The Board finds this testimony to be credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

Indeed, the Board, as fact finder, is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006); see also DeLoach v. Shinseki, 704 F.3d 1370, 1380 (Fed. Cir. 2013) ("The Court of Appeals for Veterans Claims, as part of its clear error review, must review the Board's weighing of the evidence; it may not weigh any evidence itself."). 

It is noted that competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Review of the record reveals inconsistencies with regard to the Veteran's claim for a TDIU.  While he stated during VA examination of the joints in September 1998 that he had to quit his part-time job at a drug store because he could no longer be on his feet, the Veteran reported at the time of his December 2003 VA joints examination that he was a delivery person for a pharmacy, but had not missed work due to the use of "helpers" when he had ankle pain.

Also during his September 1998 VA joints examination, the Veteran reported that he worked as a correctional officer which required him to be on his feet a lot as well as climb in and out of a tower, but that he had to quit.  However, during his June 2013 VA examination the Veteran recounted prior experience as a prison guard and reported that he was accommodated through a mostly sedentary assignment.

The lay statement from J.S. dated May 2004 indicated that despite the Veteran's painful mouth and swollen jaw, "he still works incapac[i]tated."  Despite the Veteran's April 2005 statement that he couldn't work with TMJ and the May 2006 VA physical therapy consultation indicating current unemployment, the October 2008 statement from C.E.B. of Bode Drug, Inc., indicated that the Veteran had worked for him the past six years.  During his February 2009 VA orthopedic examination, the Veteran stated that he was employed as a delivery person by a pharmacy for the past twelve years, but had ceased doing that job because of ankle pain.  

In evaluating the foregoing, it is well to note that when weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza, 7 Vet. App. 498 (1995).  The inconsistencies in the Veteran's statements (over time) are significant in this case and unlikely to be the product of mere differences in the retelling of the same story.  "The fact that [the Veteran] has stated the matters differently on [ ] previous occasion[s] tends to demonstrate either a failure of memory, or a lack of integrity, and in either event it weakens and impairs the value of his testimony."  State v. Spadafore, 220 S.E. 2d 655, 661 (W. Va. 1975).  

The Veteran's June 2013 statements cited infra that he could perform any task that day if he took Advil and denying any work restrictions were made during his VA examination of the ankles, and hence carry great probative weight.  See Rucker, 10 Vet. App. at 73 (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

Finally, a review of the Veteran's VA examination reports includes the finding of the examiner during April 2008 VA joints examination of significant occupational effects, as well as problems with lifting and carrying.  While the examiner noted increased absenteeism, he did not find the Veteran to be unemployable but rather noted the assignment of different duties.  Following VA joints examination in September 2009 the examiner concluded limitations in function were mild.  Most recently, following June 2013 VA examination the examiner found mild impairment to periods of weightbearing.  Weighing the probative value of these examination reports precludes a finding of TDIU.  

In sum, there is nothing in the record to show that the Veteran's service-connected disabilities alone cause impairment with employment over and above that which is contemplated in the assigned schedular ratings in this case.  The Board finds, therefore, that referral for a TDIU for consideration under 38 C.F.R. § 4.16(b) is not warranted.  Because the preponderance of the evidence is against the appeal for a TDIU, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Entitlement to a TDIU is denied.



____________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


